Name: Commission Implementing Decision (EU) 2018/1521 of 10 October 2018 amending Decision 2009/11/EC authorising methods for grading pig carcasses in Spain (notified under document C(2018) 6507)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Europe;  animal product;  agri-foodstuffs;  marketing
 Date Published: 2018-10-12

 12.10.2018 EN Official Journal of the European Union L 256/84 COMMISSION IMPLEMENTING DECISION (EU) 2018/1521 of 10 October 2018 amending Decision 2009/11/EC authorising methods for grading pig carcasses in Spain (notified under document C(2018) 6507) (Only the Spanish text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(p) and (t) thereof, Whereas: (1) Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 provides that, for the classification of pig carcasses, the lean-meat content has to be assessed by means of grading methods authorised by the Commission and only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcass may be authorised. The authorisation of grading methods should be subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Part A of Annex V to Commission Delegated Regulation (EU) 2017/1182 (2). (2) By Commission Decision 2009/11/EC (3), the use of eight methods for grading pig carcasses in Spain was authorised. (3) Spain has requested the Commission to authorise one new method for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which this method is based, the results of its dissection trial and the equation used for assessing the percentage of lean meat in the protocol provided for in Article 11(3) of Delegated Regulation (EU) 2017/1182. (4) Examination of that request has revealed that the conditions for authorising this grading method are fulfilled. This grading method should therefore be authorised in Spain. (5) Decision 2009/11/EC should therefore be amended accordingly. (6) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/11/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 The use of the following methods is authorised for grading pig carcasses pursuant to point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 of the European Parliament and of the Council (*1) in Spain: (a) the Fat-O-Meat'er (FOM)  apparatus and the assessment methods related thereto, details of which are given in Part 1 of the Annex; (b) the Fully automatic ultrasonic carcase grading (Autofom)  apparatus and the assessment methods related thereto, details of which are given in Part 2 of the Annex; (c) the Ultrafom 300  apparatus and the assessment methods related thereto, details of which are given in Part 3 of the Annex; (d) the Automatic vision system (VCS2000)  apparatus and the assessment methods related thereto, details of which are given in Part 4 of the Annex; (e) the Fat-O-Meat'er II (FOM II)  apparatus and the assessment methods related thereto, details of which are given in Part 5 of the Annex; (f) the AutoFOM III  apparatus and the assessment methods related thereto, details of which are given in Part 6 of the Annex; (g) the manual method (ZP)  with a ruler and the assessment methods related thereto, details of which are given in Part 7 of the Annex; (h) the CSB-Image-Meater  apparatus and the assessment methods related thereto, details of which are given in Part 8 of the Annex; (i) the gmSCAN  apparatus and the assessment methods related thereto, details of which are given in Part 9 of the Annex. The manual method ZP with a ruler, referred to in point (g) of the first paragraph, shall only be authorised for abattoirs: (a) where the number of slaughters does not exceed 500 pigs per week on yearly average basis; and (b) having a slaughter line with a capacity to process no more than 40 pigs per hour. (*1) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671)." (2) The Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 10 October 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Delegated Regulation (EU) 2017/1182 of 20 April 2017 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the Union scales for the classification of beef, pig and sheep carcasses and as regards the reporting of market prices of certain categories of carcasses and live animals (OJ L 171, 4.7.2017, p. 74). (3) Commission Decision 2009/11/EC of 19 December 2008 authorising methods for grading pig carcases in Spain (OJ L 6, 10.1.2009, p. 79). ANNEX In the Annex to Decision 2009/11/EC the following Part 9 is added: Part 9 gmSCAN 1. The rules provided for in this part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as gmSCAN. 2. The gmSCAN uses magnetic induction to determine the dielectric properties of the carcasses without contact. The measurement system is formed by a number of transmitter coils that generate a variable and low intensity magnetic field. The receiver coils converts the signal from the perturbation of magnetic field caused by the carcass into a complex electric signal, related to the dielectric parameters of the muscle and fat tissue of the carcass. 3. The lean meat content of a carcass shall be calculated according to the following formula: Ã ¶ = 55,14067 + 1 598,66166 Ã  (Q1/CW)  579,58575 Ã  (Q2/CW) + 970,83879 Ã  (Q3/CW)  0,18993 Ã  CW where: Ã ¶ = the estimated percentage of lean meat in a carcass; Q1, Q2 and Q3 = Magnetic Induction response (Volts) from the ham, middle and shoulder area, respectively; CW = warm carcass weight (in kilograms). This formula shall be valid for carcasses weighing between 60 and 120 kilograms (warm weight).